Citation Nr: 1025867	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-27 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II (DM 
II).

2. Entitlement to service connection for glaucoma as secondary to 
service-connected DM II.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to February 
1983.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Department of 
Veterans Affairs (VA), in St. Petersburg, Florida, Regional 
Office (RO).  

In November 2008, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript of the hearing is 
associated with the claims folder.  

The issue of entitlement to service connection for hypertension 
as secondary to service-connected diabetes mellitus is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no competent evidence of glaucoma in-service or for many 
years after service, and there is no competent evidence that 
relates the Veteran's glaucoma to service or any service-
connected disability, to include diabetes mellitus.  


CONCLUSION OF LAW

Service connection for glaucoma, to include as secondary to 
diabetes mellitus type II, is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the Veteran in the 
development of his claims for entitlement to service connection 
for hypertension.  Sufficient evidence is available to reach a 
decision and the Veteran is not prejudiced by appellate review at 
this time.

VA sent the Veteran a letter in February 2006 informing him of 
the evidence necessary to establish entitlement to service 
connection.  He was notified of what was necessary to establish 
his claim, what evidence he was expected to provide, and what VA 
would obtain on his behalf.  The letter explained the various 
information needed to establish a claim based on secondary 
service connection.  The letter also asked the Veteran to provide 
VA with any medical evidence he had regarding his claim medical 
conditions.  Thus, this letter satisfied the requirements of 38 
C.F.R. § 3.159(b)(1) (2009).  A September 2006 letter informed 
the Veteran of the type of evidence necessary to establish an 
effective date or a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA met its duty 
to notify.

VA also has a duty to assist the Veteran in substantiating his 
claims under 38 C.F.R. § 3.159(c), (d) (2006).  Here, the 
Veteran's statements, his service treatment records, and VA and 
private treatment records have been associated with the claims 
folder. All available treatment records are associated with the 
claims folder.  The November 2008 hearing transcript is also of 
record.  The Veteran has been afforded a VA examination in 
connection with his claim.  VA has done everything reasonably 
possible to assist the Veteran. A remand for further development 
of these claims would serve no useful purpose.  VA has satisfied 
its duties to notify and assist the Veteran and further 
development is not warranted.



Service Connection 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 
1131 (West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2009). 

However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b) (2009). Further, service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 U.S.C.A. § lll3(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009). 

In addition, the regulations provide that service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310 (2009).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated. Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition. Id. 

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Glaucoma 

The Veteran contends that service connection is warranted for 
glaucoma as secondary to his service-connected diabetes mellitus.  

As a preliminary matter, service treatment records are negative 
for complaints of, treatment for, or a diagnosis related to 
glaucoma.  Therefore, a chronic eye, namely glaucoma, disorder 
was not noted in service.  Post-service evidence does not show 
glaucoma for many years after service, nor does it relate the eye 
disorder to service.  Rather, the Veteran's main assertion is 
that his glaucoma is related to service-connected diabetes 
mellitus.  

The Veteran underwent a VA examination in May 2009.  The examiner 
stated that the Veteran had been diagnosed with diabetes mellitus 
in 2004.  He reported that the glaucoma condition was stable and 
it was being treated with daily eye drops.  The diagnosis was 
primary open angle glaucoma.  The examiner opined that the 
glaucoma was less likely than not caused by, or a result of his 
diabetes mellitus.  In so finding, he stated that diabetes can 
directly cause neovascular/secondary glaucoma; however, the 
Veteran had not been diagnosed with neovascular glaucoma.  
Rather, the Veteran has primary open angle glaucoma which is 
thought to have a genetic link.  Although diabetes is a known 
risk factor for open angle glaucoma (as is age, race, 
hypertension, etc.,) the examiner noted that it would be 
speculative to state that diabetes caused his glaucoma.  

The remainder of the medical evidence of record shows treatment 
of the glaucoma but does not relate the eye disorder to service 
or to his service-connected diabetes mellitus II.  In this 
regard, a June 2005 private treatment record from Dr. Locke O.D., 
shows that the Veteran was evaluated for diabetic retinopathy 
after his initial diabetes diagnosis in 2004; notably, Dr. Locke 
found no diabetic retinopathy, holes, or tears.  The diagnoses 
were glaucoma (open angle) and diabetes mellitus without ocular 
complications.  

In sum, the Veteran's glaucoma was determined by the VA examiner 
to not have any relation to his service-connected diabetes 
mellitus; moreover, as of the June 2005 private examination, the 
Veteran was diagnosed with diabetes mellitus without ocular 
complications.  Based on the medical evidence outlined above, the 
Veteran's claim for service connection for glaucoma as secondary 
to diabetes mellitus must be denied.  

In making such determinations, the Board has also considered the 
Veteran's hearing testimony and statements asserting a nexus 
between his glaucoma and his service-connected diabetes mellitus 
II.  While he is competent to report symptoms as they come to him 
through his senses (such as vision changes), glaucoma is not the 
type of eye disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis. 

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by medical evidence obtained and associated with the claims 
file.  These findings show the glaucoma was not due to service-
connected diabetes mellitus.  Here, the Board attaches the 
greater probative weight to the clinical findings than to his 
statements. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991). 


ORDER

Entitlement to service connection for glaucoma as secondary to 
service-connected DM II is denied.  


REMAND

With respect to the remaining issue on appeal, the Veteran 
asserts that his hypertension is secondary to his service-
connected DM II.  In March 2009, the Board remanded the claim in 
order to obtain a VA medical/examination addressing the 
nature/etiology of the hypertension.  Upon VA examination in May 
2009, it was noted that the Veteran had been diagnosed with 
diabetes for the last five years, and hypertension for the last 
four years.  The examiner provided a diagnosis of benign 
essential hypertension and stated that it was less likely than 
not that the hypertension was caused by, or a result of DM II.  
However, in so finding, the examiner stated that there was "no 
evidence of CKD/renal impairment that would contribute to/cause 
HTN."  Although the examiner provided a negative opinion, the 
rationale for the opinion is entirely unclear.  The Veteran does 
not claim to have chronic kidney disease and/or renal impairment; 
nor does he assert that such conditions would have caused or 
contributed to his hypertension.  The issue is whether or not the 
Veteran's service-connected diabetes mellitus caused or 
aggravated his hypertension.  The examiner's rationale for her 
negative opinion is inadequate and further clarification is 
needed upon remand. 

Indeed, VA has a duty to assist Veterans to obtain evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. 
§ 3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination. Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  However, where a medical examination does 
not contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes. Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 
4.2.

Accordingly, the case is REMANDED for the following action:

1. Return the case to the examiner who 
provided the May 2009 opinion for an answer 
to the question, after another review of the 
claims file: is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the currently diagnosed 
essential hypertension is causally related to 
the service-connected diabetes mellitus, 
i.e., either caused by it, or aggravated by 
it beyond its baseline level of disability. 

A complete rationale for any opinion 
expressed should be provided. 

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

If the May 2009 examiner is unavailable, 
another VA examiner should answer all of the 
preceding questions after a review of the 
claims file is completed:

2. The AMC/RO should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


